Title: Cabinet Meeting. Opinion on a Request for a Passport, [31 March 1794]
From: Randolph, Edmund,Hamilton, Alexander,Knox, Henry
To: 



[Philadelphia, March 31, 1794]

I am of opinion that a passport ought to be granted, under the restrictions, proposed by the petitioners, [(viz) the vessel to be American in ballast & to have passports from the several foreign Ministers.]

Edm Randolph
A Hamilton
H Knox

I am inclined to think that the Embargo extends to all vessels which are not in some degree or other considered as under the direction of the President of the U.S.
Wm Bradford
